Exhibit 10.2

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is entered
into on August 5, 2019 (the “Effective Date”) by and between Kura Sushi, Inc.
(“Licensor”), a Japanese corporation having its registered address at 1-2-2
Fukasaka, Naka-ku, Sakai-shi, Osaka and Kura Sushi USA, Inc. (“Licensee”), a
Delaware corporation having its principal place of business at 17932 Sky Park
Circle, Suite H, Irvine, CA 92614 (collectively as the “Parties” and
individually as a “Party”).

RECITALS

WHEREAS, Licensor is the owner of certain proprietary intellectual property and
technology (“Licensed Intellectual Property,” as further described in Exhibit A)
used in the operation of Restaurants (as such term is defined below), and of
Intellectual Property Rights (as such term is defined below) therein;

WHEREAS, Licensor wishes to grant a license under Licensor’s Intellectual
Property Rights to use Licensed Intellectual Property in connection with the
Licensee’s operation of Restaurants;

WHEREAS, Licensor has agreed to grant to Licensee, and Licensee has agreed to
receive, a license to use such Licensed Intellectual Property under Licensor’s
Intellectual Property Rights therein on the terms and conditions of this
Agreement; and

WHEREAS, this Agreement is intended to replace that certain License Agreement
between the Parties dated March 14, 2018;

NOW, THEREFORE, in consideration of these premises, and of the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

These terms shall have the following meanings in this Agreement:

Section 1.1    Affiliate. “Affiliate” of a Party means any entity controlled by,
controlling, or under common control with such Party, where “control” in any of
the foregoing forms means ownership, either direct or indirect, of more than 50%
of the equity interest entitled to vote for the election of directors or
equivalent governing body. An entity shall be considered an Affiliate only so
long as such entity continues to meet the foregoing definition.

Section 1.2    Confidential Information. “Confidential Information” shall have
the meaning defined for that term in Article 6 (CONFIDENTIAL INFORMATION).



--------------------------------------------------------------------------------

Section 1.3    Developed Technology. “Developed Technology” means all future
technology created or developed by Licensee related to or derived from the
Licensed Intellectual Property.

Section 1.4    Documentation. “Documentation” means any information, including,
without limitation, instructions, manuals, work plans, online help files, or
other materials, regarding the development, maintenance, or operation of the
Restaurants, which have been delivered by Licensor to Licensee under this
Agreement.

Section 1.5    Intellectual Property Rights. “Intellectual Property Rights”
means any and all rights in the Territory that Licensor owns or has the right to
license to Licensee (by whatever name or term known or designated) including,
but not limited to rights in the following:

(a)    rights associated with works of authorship throughout the world,
including but not limited to copyrights, copyright registrations, and moral
rights;

(b)    trademarks, service marks and trade name rights and similar rights, trade
secret rights, and any registrations therefor;

(c)    patents, patent applications, and other patent rights, including
reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations of any of the foregoing, covering Licensor’s patents set forth in
Exhibit A;

(d)    all other intellectual and industrial property rights (of every kind and
nature and however designated), including logos, “rental” rights and rights to
remuneration, whether arising by operation of law, contract, license, or
otherwise; and

(e)    any additional applicable intangible property as defined under U.S.
Treasury Regulation Section 1.482-4(b) (whether or not in documentary form and
whether or not patentable, copyrightable or otherwise protectable under
applicable laws).

Section 1.6    Net Sales. “Net Sales” shall be determined in accordance with
U.S. generally accepted accounting principles (“GAAP”) for financial reporting
purposes and shall mean the sales recognized by or for the account of Licensee
from the operation of Restaurants. “Net Sales” shall not include the following:

(a)    Any government taxes or levies collected from customers with respect to
Restaurant sales that are to be paid over to any applicable governmental
authority; or

(b)    Any portion of the sales from the operation of Restaurants that is
discounted or refunded by Licensee to a customer; or

(c)    Any revenues from an Affiliate.

Section 1.7    Restaurants. “Restaurants” means Kura Revolving Sushi Bar
restaurants within the Territory.

 

2



--------------------------------------------------------------------------------

Section 1.8    Territory. “Territory” means the United States of America.

Section 1.9    Third Party. “Third Party” means and includes any individual,
corporation, trust, estate, partnership, joint venture, company, association,
league, governmental bureau or agency, or any other entity regardless of the
type or nature, which is not a Party or an Affiliate.

ARTICLE 2

LICENSE GRANTS

Section 2.1    License. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee during the term of this Agreement an
exclusive, royalty-bearing, non-transferable, non-sublicensable license to use
the Licensed Intellectual Property in connection with the operation of
Restaurants within the Territory, including to:

(a)    make, use, offer to sell, sell, import, advertise, market, and distribute
the products and provide the services listed on Exhibit B and any other products
or services that the Parties may agree upon in writing from time to time
(collectively, the “Licensed Services”);

(b)    use the marks listed in Exhibit A (the “Licensed Marks”) as part of
Licensee’s corporate name, company name, or trade name, as applicable, in
connection with the Restaurants and the Licensed Services;

(c)     reproduce, publicly perform, transmit, publicly display, and distribute,
and create derivative works based on the works listed on Exhibit A in connection
with the Restaurants and Licensed Services.

Section 2.2    Delivery of Intellectual Property Rights. Upon the Effective
Date, and thereafter if appropriate, Licensor shall make available to Licensee
such Documentation and other elements of the Licensed Intellectual Property as
necessary or appropriate for Licensee’s operation of Restaurants under the
license granted in Section 2.1 (License).

Section 2.3    Ownership of Future Rights. All rights, title and interest in and
to any Developed Technology and all work in progress related thereto
(collectively, the “Future Rights”) developed solely by Licensee shall be owned
exclusively by Licensee.

ARTICLE 3

RESERVATION OF RIGHTS AND PROTECTION OF

INTELLECTUAL PROPERTY RIGHTS

Section 3.1    Retention of Legal Ownership. The legal ownership of the
Intellectual Property Rights is and shall at all times remain with Licensor, and
Licensee shall not at any time during or after the expiration or termination of
this Agreement in any way question or dispute the ownership thereof by Licensor
or its licensors.

 

3



--------------------------------------------------------------------------------

Section 3.2    Reservation of Rights. The licenses granted in Section 2.1
(License) above are granted solely to Licensee, and not, by implication or
otherwise, to any parent, subsidiary or Affiliate of Licensee. Upon termination
of this Agreement, Licensor reserves the right to revoke, at its sole
discretion, all licenses granted in Section 2.1 (License).

Section 3.3    Patent and Trademark Prosecution and Maintenance. Subject to
Section 3.4, for each patent and trademark included within the Licensed
Intellectual Property Rights, Licensor shall prosecute and maintain each such
patent and trademark at its sole cost and expense.

Section 3.4    Abandonment. If Licensor plans to abandon any patent or trademark
included within the Licensed Intellectual Property Rights in the Territory,
Licensor shall notify Licensee in writing at least sixty (60) days in advance of
the due date of any payment or other action that is required to prosecute and
maintain such patent or trademark. Following such notice, Licensee will have the
right, in its sole discretion, to assume control and direction of the
prosecution and maintenance of such patent or trademark at its sole cost and
expense, provided that Licensor shall at all times remain the owner of such
patent or trademark, which will continue to be licensed under this Agreement.

Section 3.5    Quality.

(a)    Quality Standards and Use Guidelines. Licensee acknowledges and is
familiar with the high standards and reputation for quality symbolized by the
Licensed Marks as of the Effective Date, and Licensee shall operate the
Restaurants and use the Licensed Marks in a manner at least consistent with such
quality standards and reputation. Licensee shall comply with Licensor’s
guidelines and specifications regarding the style, appearance, and usage of the
Licensed Marks.

(b)    Quality Control. Licensor may exercise quality control over all uses of
the Licensed Marks under this Agreement to maintain the validity of the Licensed
Marks and protect the goodwill associated therewith. For the purpose of
monitoring Licensee’s compliance with Licensor’s quality standards and the other
requirements set forth in this Section 3.5, at Licensor’s reasonable request:
(i) Licensor (or its representative) may inspect Licensee’s facilities, on
reasonable notice and during normal business hours; and (ii) Licensee shall
submit to Licensor a representative sample of any use of the Licensed Marks by
Licensee for Licensor’s review and approval, subject to Section 3.5(c). Licensee
acknowledges and agrees that, based on the special relationship of trust between
the Parties, Licensor may reasonably rely on Licensee to perform any inspection
or review necessary to ensure Licensee’s compliance with Licensor’s quality
standards and the other requirements set forth in this Section 3.5.

(c)    Approvals. Approval of any use by Licensee of the Licensed Marks, once
given by Licensor, will continue in effect, without need for future approval, so
long as Licensee’s use of the Licensed Marks in connection with the Licensed
Services of the Restaurants continues to be substantially consistent with such
previously approved use.

 

4



--------------------------------------------------------------------------------

Section 3.6    Notices; Patent Marking. Licensee shall ensure that all use of
Licensed Intellectual Property hereunder is accompanied by or marked with the
appropriate proprietary rights notices, symbols, and legends as may be
reasonably necessary under applicable law to maintain the Intellectual Property
Rights and Licensor’s proprietary rights therein and in such order and manner as
may be specified by Licensor. Without limiting the foregoing, Licensee shall
comply with the patent marking provisions of 35 U.S.C. § 287(a) by marking all
patented products covered by any patents licensed hereunder with the word
“patent” or the abbreviation “pat.” and either the relevant patent numbers or a
web address that is freely accessible to the public and that lists the relevant
patent numbers.

Section 3.7    Enforcement of Intellectual Property Rights.

(a)    Notice of Infringement or Third-Party Claims. If either Party becomes
aware of any actual, suspected, or threatened infringement, misappropriation, or
other violation of any Licensed Intellectual Property and the Intellectual
Property Rights by any third party in the Territory, or (b) any claim that any
patent licensed hereunder is invalid or unenforceable, such Party shall promptly
notify the other Party and provide it with all details of such infringement or
claim, as applicable, that are known by such Party.

(b)    Right to Bring Action or Defend. Licensor shall have the first right, but
not the obligation, to bring an infringement action to enforce any Licensed
Intellectual Property Rights, defend any declaratory judgment action concerning
any Licensed Intellectual Property, and take any other lawful action reasonably
necessary to protect, enforce, or defend any Licensed Intellectual Property and
Licensed Intellectual Property Rights, and control the conduct thereof. If
Licensor does not bring action with respect to any commercially significant
third-party infringement within one hundred eighty (180) days of a request by
Licensee, or earlier notifies Licensee in writing of its intent not to do so,
then Licensee shall have the right, but not the obligation, to bring such an
action and to control the conduct thereof.

(c)    Cooperation, Recovery, and Settlement. In the event a Party undertakes
the enforcement or defense of any Licensed Intellectual Property Rights in
accordance with this Section 3.7:

(i)    the other Party shall provide all reasonable cooperation and assistance,
at the enforcing Party’s expense, including providing access to relevant
documents and other evidence, making its employees available at reasonable
business hours, and being joined as a party to such action as necessary to
establish standing;

(ii)    any recovery, damages, or settlement derived from such suit, action, or
other proceeding will be applied first in satisfaction of any costs and
expenses, including reasonable attorneys’ fees, of the enforcing Party, with any
remaining amounts shared seventy five percent (75%) Licensor and twenty-five
percent (25%) Licensee; and

(iii)    such Party may settle any such suit, action, or other proceeding,
whether by consent order, settlement, or other voluntary final disposition,
without the prior written approval of the other Party, provided that a Party
shall not settle any such suit, action, or other proceeding in a manner that
adversely affects the rights of the other Party with respect to the Licensed
Technology or Licensed Intellectual Property Rights without the other Party’s
prior written consent.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

ROYALTIES AND OTHER OBLIGATIONS

Section 4.1    Royalty. In consideration for the licenses granted under this
Agreement, Licensee shall pay a royalty to Licensor at the rate of zero point
five percent (0.5%) of Net Sales.

Section 4.2    Periodic Adjustment. The royalty percentage may be reviewed
periodically by the Parties to ensure that it continues to reflect the arm’s
length value of the licenses and rights granted to Licensee under the terms of
this Agreement.

Section 4.3    Invoicing and Payments. Licensor shall issue an invoice at the
end of each month, setting forth the Net Sales and total royalties due for that
month. Licensee shall make payment for each invoice within thirty (30) days of
the invoice statement date. Licensee may offset amounts due under this Agreement
by outstanding balances owed Licensee from Licensor.

Section 4.4    Taxes. Each Party hereto shall be responsible for any and all
taxes levied as a result of the performance of each Party’s respective
activities under this Agreement. For the avoidance of doubt, either Party may
withhold from payments such taxes as are required to be withheld under
applicable law, and shall not be required to pay any additional amounts with
respect to such withholding. If any tax is withheld by a Party (“Withholding
Party”), such Withholding Party shall provide to the other Party (“Payee”)
receipts or other evidence of such withholding and payment thereof to the
appropriate tax authorities. The Withholding Party agrees not to withhold any
taxes, or to withhold at a reduced rate, to the extent Payee is entitled to an
exemption from, or reduction in the rate of, as appropriate, withholding under
any applicable income tax treaty, provided that the Payee has provided the
Withholding Party with appropriate certifications establishing such exemption or
reduction in rate. If, after any remuneration is paid, it is determined by the
appropriate taxing authorities that additional withholding taxes are due with
respect to such withholding taxes, Payee shall directly pay such taxes or
reimburse Withholding Party for any payment of such withholding taxes that
Withholding Party makes (and shall provide the Withholding Party with receipts
or other evidence of such payment thereof to the appropriate tax authorities).

Section 4.5    Audits. Licensee shall keep and maintain complete and accurate
records of the transactions underlying the payments to be made hereunder for at
least five (5) years, and shall, promptly upon request, allow Licensor or its
designee to inspect, audit and make extracts or copies of such records for the
purpose of ascertaining the correctness of such payments. If any examination and
audit discloses any deficiency, Licensee shall pay the deficiency plus interest
thereon at the short-term Applicable Federal Rate under U.S. Treasury Regulation
Section 1.482-2(a), compounded quarterly from the date of the deficiency, to
Licensor.

 

6



--------------------------------------------------------------------------------

Section 4.6    Currency. All payments contemplated hereby or made by Licensee in
connection herewith shall be made in the lawful currency of the United States or
as mutually agreed to by the Parties.

ARTICLE 5

LIMITATION OF LIABILITY; INDEMNIFICATION

Section 5.1    LIMITATION OF LIABILITY. EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT AND SECTION 5.2, IN NO EVENT WILL EITHER PARTY HAVE ANY LIABILITY TO
THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER
FOR BREACH OF CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS, LOSS OF
DATA, OR LOSS OF USE, EVEN IF LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

Section 5.2    Third Party Infringement Claims. The term “Infringement Claim”
shall mean and represent any claim that any Licensed Intellectual Property or
Intellectual Property Rights infringe any third party’s intellectual property
rights, including without limitation any patent, trade secret, copyrights,
trademarks or trade names. Licensor shall defend, indemnify and hold harmless
Licensee and its officers, directors, shareholders, Affiliates, agents,
servants, representatives, and employees from and against all claims, demands,
actions, proceedings, liabilities, losses, and damages, and all costs and
expenses connected therewith, including reasonable attorneys’ fees, arising out
of any actual, threatened or alleged Infringement Claim.

ARTICLE 6

CONFIDENTIAL INFORMATION

Section 6.1    Definition of Confidential Information. Confidential Information
means all non-public, confidential, or proprietary information disclosed before,
on or after the Effective Date, by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”), including but not limited to information:
(i) which is marked with “confidential” or a similar legend, or (ii) which is
described orally and designated as confidential, or (iii) which would, under the
circumstances, be understood by a reasonable person to be confidential
(“Confidential Information”). Any unmarked or oral information relating to the
operation of Restaurants conveyed during a meeting between employees of the
Parties discussing Confidential Information will be Confidential Information by
default whether or not declared confidential and whether or not it is
subsequently described in writing. Upon subsequent disclosure of previously
disclosed Confidential Information to the Receiving Party by the Disclosing
Party, the information will remain Confidential Information even if not
identified as confidential information at the subsequent disclosure.

Section 6.2    Confidentiality Obligations. The Receiving Party shall retain
such Confidential Information in confidence, and shall not disclose it to any
Third Party or use it for any purpose other than for purposes of this Agreement
without the Disclosing Party’s

 

7



--------------------------------------------------------------------------------

prior written consent. Each Party shall use at least the same procedures and
degree of care with respect to such Confidential Information which it uses to
protect its own confidential information of like importance, and in no event
less than reasonable care. The Receiving Party will immediately give written
notice to the Disclosing Party of any unauthorized use or disclosure of the
Disclosing Party’s Confidential Information, and the Receiving Party will assist
the Disclosing Party in remedying such unauthorized use or disclosure.

Section 6.3    Compelled Disclosure. In the event that the Receiving Party or
(to the knowledge of the Receiving Party) any of its representatives is
requested or required (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoenas, civil investigative
demands or other similar processes) to disclose any of the Disclosing Party’s
Confidential Information, the Receiving Party shall provide the Disclosing Party
with prompt written notice of any such request or requirement sufficiently
timely to allow the Disclosing Party adequate time to seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement.

Section 6.4    Exceptions. Notwithstanding the foregoing, Confidential
Information will not include information to the extent that such information:

(a)    was generally available to the public at the time of its disclosure to
the Receiving Party hereunder;

(b)    became generally available to the public after its disclosure other than
through an act or omission of the Receiving Party in breach of this Agreement;
or

(c)    was subsequently lawfully and independently disclosed to the Receiving
Party by a person other than the Disclosing Party without an obligation of
confidentiality.

Section 6.5    Contractors. The Disclosing Party must give prior written
approval to the form and terms of any contract that involves the use of any
Disclosing Party Confidential Information by, or the disclosure of any
Disclosing Party Confidential Information to, any Third Party (“Independent
Contractor Agreement”). To the extent directed by the Disclosing Party, such
disclosure will be conditioned upon such Contractor’s entering into a
nondisclosure agreement (“Confidential Disclosure Agreement”) provided by the
Disclosing Party, which agreement will take precedence over the Independent
Contractor Agreement.

Section 6.6    Ownership of Materials. Each Receiving Party agrees that all
Confidential Information received is and will remain the property of the
Disclosing Party and that such shall not be copied or reproduced without the
express permission of the Disclosing Party, except for such copies as may be
reasonably necessary in order to accomplish the purpose of this Agreement. Upon
written request of the Disclosing Party, the Receiving Party shall immediately
discontinue all use of all Confidential Information of the Disclosing Party, and
shall, at the Disclosing Party’s option, either destroy or return to the
Disclosing Party all hard copies in its possession of such Confidential
Information and any derivatives thereof (including all hard copies of any
translation, modification, compilation, abridgement or other form in which the
Confidential Information has been recast, transformed or adapted), and to

 

8



--------------------------------------------------------------------------------

delete all online electronic copies thereof; provided, however, that the
Receiving Party may retain one (1) archival copy of the Confidential
Information, which shall be used only in case of a dispute concerning this
Agreement. Notwithstanding the foregoing, neither Party shall be required to
destroy or alter any computer-based back-up files generated in the normal course
of its business, provided that such files are maintained confidential in
accordance with the terms of this Agreement for the full period provided for in
Section 7.5 (Confidential Information).

Section 6.7    Equitable Remedies. Since unauthorized use or disclosure of the
Disclosing Party’s Confidential Information will diminish the value to the
Disclosing Party of its proprietary interests in the Confidential Information,
if the Receiving Party breaches any of its obligations under this Article 6
(CONFIDENTIAL INFORMATION), the Disclosing Party shall be entitled to equitable
relief to protect its interests therein, including, but not limited to,
injunctive relief, as well as money damages.

ARTICLE 7

TERM AND TERMINATION

Section 7.1    Term. This Agreement shall enter into effect on the Effective
Date and shall remain in full force and effect until terminated upon any terms
and under any conditions that are mutually agreed upon in writing by the
Parties, or terminated in accordance with Section 7.2 (Termination for Cause).

Section 7.2    Termination for Cause. This Agreement may be terminated by either
Party, if the other Party is in material breach of this Agreement and fails to
cure such breach within thirty (30) days following receipt of notice of such
breach.

Section 7.3    Effect of Termination. Upon any termination of this Agreement,
Licensee shall:

(a)    immediately cease to exercise all rights and licenses granted under this
Agreement;

(b)    within thirty (30) days of the date of termination, at the option of
Licensor, comply with the provisions of Section 6.6 (Ownership of Materials);
and

(c)    upon request by Licensor, Licensee shall furnish Licensor with a
certificate signed by an executive officer of Licensee verifying that the same
has been done.

Section 7.4    Final Payment. Upon any termination, Licensee shall pay royalties
to Licensor within thirty (30) days thereafter in accordance with Section 4.1
(Royalty) and Section 4.3 (Invoicing and Payments). In the event Licensee fails
to promptly discontinue use of any Intellectual Property Rights as required by
Section 7.3 (Effect of Termination), royalties shall continue to accrue in
accordance with Section 4.1 (Royalty) until such use is actually discontinued.
The continuation of royalties shall not be considered a license or otherwise
prejudice or preclude the availability of any other remedies available to
Licensor for Licensee’s breach of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 7.5    Confidential Information. With respect to each item of
Confidential Information transferred under this Agreement, the provisions of
Article 6 (CONFIDENTIAL INFORMATION) shall remain in effect until such time as
the Receiving Party can demonstrate, using only legally admissible evidence,
that such information is publicly known or was made generally available through
no action or inaction of the Receiving Party.

Section 7.6    Survival. The terms and conditions of the following provisions
shall survive termination or expiration of this Agreement: Article 1
(DEFINITIONS), Article 4 (ROYALTIES AND OTHER OBLIGATIONS), Article 5
(LIMITATION OF LIABILITY; INDEMNIFICATION), Article 6 (CONFIDENTIAL
INFORMATION), and Article 8 (GENERAL PROVISIONS), and Section 3.1 (Retention of
Legal Ownership), Section 3.2 (Reservation of Rights), Section 3.3 (Patent and
Trademark Prosecution and Maintenance), Section 7.3 (Effect of Termination),
Section 7.4 (Final Payment), Section 7.5 (Confidential Information) and
Section 7.6 (Survival). In addition, the termination or expiration of this
Agreement shall not relieve either Party of any liability under this Agreement
that accrued prior to such termination or expiration.

ARTICLE 8

GENERAL PROVISIONS

Section 8.1    Amendments. This Agreement may be amended or supplemented by
additional written agreements, sections or certificates, as may be mutually
determined in writing by the Parties from time to time to be necessary,
appropriate or desirable to further the purpose hereof, to clarify the intention
of the Parties, or to add to or modify the covenants, terms or conditions hereof
or thereof.

Section 8.2    Assignment. Licensee may not assign the rights or delegate the
performance of its obligations under this Agreement without the prior written
consent of Licensor.

Section 8.3    Attorney’s Fees. The prevailing Party shall be entitled to
recover from the losing Party the prevailing Party’s attorneys’ fees and costs
incurred in any lawsuit or other action with respect to any claim arising from
the facts or obligations set forth in this Agreement.

Section 8.4    Computation of Time. Whenever the last day for the exercise of
any privilege or the discharge of any duty hereunder shall fall on a Saturday,
Sunday or any public or legal holiday, whether local or national, the person
having such privilege or duty shall have until midnight local time on the next
succeeding business day to exercise such privilege, or to discharge such duty.

Section 8.5    Counterparts. This Agreement may be signed in any number of
counterparts and by the Parties on separate counterparts, each of which when so
executed shall be an original, but all counterparts shall together constitute
one and the same document.

 

10



--------------------------------------------------------------------------------

Section 8.6    Disclosure in Compliance with Applicable Laws. Notwithstanding
any other statement in this Agreement, Licensor may disclose this Agreement
and/or its terms and conditions to the extent that such disclosure is necessary
to comply with federal and state securities and other applicable laws. Further,
in the exercise of their respective rights and the performance of their
respective obligations under this Agreement, each Party shall comply with all
applicable laws, regulations and orders of governments having jurisdiction over
the Parties including, but not limited to, the U.S. Foreign Corrupt Practices
Act, 15 U.S.C. § 78dd-1 et seq. Without limiting the generality of this
Section 8.6, each Party shall obtain and shall maintain in full force and effect
throughout the continuance of this Agreement all licenses, permits,
authorizations, approvals, government filings, and registrations necessary or
appropriate for the exercise of its rights and the performance of its
obligations hereunder and shall provide copies of all such documents to the
other Party at its request.

Section 8.7    Entire Agreement. This Agreement (including its Exhibits and any
amendments) and the other documents referred to herein, contain the entire
agreement of the Parties with respect to the subject matter of this Agreement,
and supersedes all previous communications, representations, understandings and
agreements (including that certain License Agreement between the Parties dated
March 14, 2018), either oral or written, between the Parties with respect to the
subject matter hereof.

Section 8.8    Governing Law and Jurisdiction. Any questions, claims, disputes
or litigation concerning or arising from this Agreement shall be governed by the
laws of the state of California, United States of America, without giving effect
to the conflicts of laws principles of that state or doctrines of any other
state of the United States, or any nation state. Each of the Parties agree to
submit to the exclusive jurisdiction of the courts in the state of California
and the United States Federal courts located there for any matter arising out of
or relating to this Agreement. Notwithstanding the foregoing, in actions seeking
to enforce any order or any judgment of any such courts located in the state of
California, personal jurisdiction shall be nonexclusive.

Section 8.9    Headings; Construction. The headings in this Agreement are for
convenience only and will not be construed to affect the meaning of any
provision of this Agreement. Any use of “including” shall also be deemed to mean
“including without limitation.”

Section 8.10    Litigation. A Party may not bring a lawsuit or other action upon
a cause of action under this Agreement more than one (1) year after the
occurrence of the event giving rise to the cause of action.

Section 8.11    Mutual Drafting. This Agreement is the joint product of the
Parties hereto and their respective counsel, and each provision hereof has been
subject to the mutual consultation, negotiation and agreement of such Parties
and counsel, and shall not be construed for or against either Party hereto on
the basis of authorship thereof.

Section 8.12    Notices. Any notice required or permitted to be given to, or
served upon a Party hereto pursuant to this Agreement shall be sufficiently
given or served if sent to such Party by registered air mail, addressed to it as
set forth above or to such other address as designated by written notice to the
Party serving the notice.

 

11



--------------------------------------------------------------------------------

Section 8.13    Relationship between Parties. The Parties shall at all times and
for all purposes be deemed to be independent contractors and neither Party, nor
either Party’s employees, representatives, subcontractors or agents, shall have
the right or power to bind the other Party. This Agreement shall not itself
create or be deemed to create a joint venture, partnership or similar
association between the Parties or either Party’s employees, subcontractors or
agents.

Section 8.14    Remedies Cumulative. A Party’s remedies under this Agreement are
cumulative and shall not exclude any other remedy to which the Party may be
entitled. Termination of this Agreement by a Party shall not adversely affect or
impair such Party’s right to pursue any other remedy including, without
limitation, the right to recover damages for all harm suffered as a result of
the other Party’s breach or default.

Section 8.15    Severability. If any provision in this Agreement shall be found
or be held to be invalid or unenforceable, then the meaning of said provision
shall be construed, to the extent feasible, so as to render the provision
enforceable, and if no feasible interpretation would save such provision, it
shall be severed from the remainder of this Agreement which shall remain in full
force and effect unless the severed provision is essential and material to the
rights or benefits received by any Party. In such event, the Parties shall use
good faith efforts to negotiate, in good faith, a substitute, valid and
enforceable provision or agreement that most nearly affects the Parties’ intent
in entering into this Agreement.

Section 8.16    Sufficiency of Consideration. The Parties jointly and severally
represent, warrant and covenant that each has received full and sufficient
consideration for all assignments, licenses and other grants made, and
obligations undertaken, in this Agreement.

Section 8.17    Waiver. Any waiver of the provisions of this Agreement or of a
Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect, or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time will not be construed and
will not be deemed to be a waiver of such Party’s rights under this Agreement
and will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action.

Section 8.18    Governing Language. The Parties acknowledge that this Agreement
may be translated into the Japanese language. The Parties agree that the English
language version of this Agreement shall be the original, governing instrument
and understanding of the Parties, and any interpretation or construction of this
Agreement shall be based on the English language version of this Agreement.

 

12



--------------------------------------------------------------------------------

By their signatures, the authorized representatives of the Parties acknowledge
the Parties’ acceptance of this Agreement:

 

KURA SUSHI, INC.

By:   /s/ Hiroyuki Hisamune

Name:   Hiroyuki Hisamune

Title:   Managing Director

Date:   8/5/2019

KURA SUSHI USA, INC.

By:   /s/ Hajime Uba

Name:   Hajime Uba

Title:   President/CEO

Date:   8/5/2019

 

 

13



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED INTELLECTUAL PROPERTY

Trademarks

 

Mark

  

Reg. No.

  

Issued

  

Goods/Services

KURA SUSHI    5,460,596   

May 1, 2018

   Restaurant services, bar services and food preparation services featuring
sushi KURA REVOLVING SUSHI BAR and Design    5,557,000   

September 4, 2018

   Restaurant services, bar services and food preparation services featuring
sushi

Patents

 

Title

  

Pat. No.

  

Date of Patent

FOOD PLATE CARRIER

   8,550,229 B2   

October 8, 2013

FOOD MANAGEMENT SYSTEM

   9,193,535 B2   

November 24, 2015

Trade Secrets

N/A

Works

Mutenmaru and Other Characters

Documentation

N/A

 

14



--------------------------------------------------------------------------------

EXHIBIT B

LICENSED SERVICES

Restaurant services, bar services and food preparation services featuring sushi
and other Japanese food and beverages in connection with the operation of Kura
Revolving Sushi Bar restaurants in the United States.

 

15